DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drader (US 2017/0139041) in view of Delic (US 2020/0326414).
Regarding Claims 1 and 10, Drader teaches a system and method for time-of-flight (TOF) [0005-15; 0024-5] sensing, comprising: a detector array comprising a plurality of single-photon avalanche detectors (SPADs) [0005-15; 0024-5; 0039-45]; and a control circuit comprising at least two digital control arrays coupled to the detector array [0039-45; 0047; 0050; 0053; 0066; 0075-77]  , a counter array coupled to the at least two digital control arrays [0039-45; 0047; 0050; 0053; 0066; 0075-77], and a logical control unit coupled to the counter array and the at least two digital control arrays [0039-45; 0047; 0050; 0053; 0066; 0075-77], wherein the detector array is configured to receive at least one reflected light pulse from a target [0039-45; 0047; 0050; 0053; 0066; 0075-77], wherein a first digital control array, the counter array, and the logical control unit of the control circuit are configured to receive at least one avalanche pulse from each of the plurality of SPADs to determine a first distance between the detector array and the target in a first TOF mode [0039-45; 0047; 0050; 0053; 0066; 0075-77], and wherein a second digital control array, the counter array [0039-45; 0047; 0050; 0053; 0066; 0075-77], and the logical control unit of the control circuit are configured to receive the at least one avalanche pulse from the each of the plurality of SPADs [0039-45; 0047; 0050; 0053; 0066; 0075-77]. Drader does not explicitly teach – but Delic does teach a logical control unit of the control circuit are configured to receive the at least one avalanche pulse from the each of the plurality of SPADs to determine a second distance between the detector array and the target in a second TOF mode [0025-29; 0042-44; 0071-74; 0076-78; 0080; 0083; 0088; 0095; 0102; 0106-7; 0111; 0138 ; 0141; 0145; 0150-3; 0160]. Delic additionally teaches a logical control unit coupled to the counter array and the at least two digital control arrays [0025-29; 0042-44; 0071-74; 0076-78; 0080; 0083; 0088; 0095; 0102; 0106-7; 0111; 0138 ; 0141; 0145; 0150-3; 0160] wherein the detector array is configured to receive at least one reflected light pulse from a target [0025-29; 0042-44; 0071-74; 0076-78; 0080; 0083; 0088; 0095; 0102; 0106-7; 0111; 0138 ; 0141; 0145; 0150-3; 0160]  wherein a first digital control array, the counter array, and the logical control unit of the control circuit are configured to receive at least one avalanche pulse from each of the plurality of SPADs to determine a first distance between the detector array and the target in a first TOF mode [0025-29; 0042-44; 0071-74; 0076-78; 0080; 0083; 0088; 0095; 0102; 0106-7; 0111; 0138 ; 0141; 0145; 0150-3; 0160] and the logical control unit of the control circuit are configured to receive the at least one avalanche pulse from the each of the plurality of SPADs. [0025-29; 0042-44; 0071-74; 0076-78; 0080; 0083; 0088; 0095; 0102; 0106-7; 0111; 0138 ; 0141; 0145; 0150-3; 0160]. It would have been obvious to modify the system and method of Drader to include using a logical control unit to determine a second distance in a second mode in order to improve precision, accuracy, and validate any distance estimates from the first mode.
Regarding Claim 16, Draden teaches a system for Time-of-Flight (TOF) sensing, comprising: a light source configured to emit at least one light pulse to a target [0005-15; 0024-5; 0039-45; 0039-45; 0047; 0050; 0053; 0066; 0075-77] a detector array comprising a plurality of single-photon avalanche detectors (SPADs) [0012-15; 0024-5; 0039-45], wherein the detector is configured to receive at least one reflected light pulse from the target [0039-45; 0047; 0050; 0053; 0066; 0075-77]; a counter array comprising N counters [0039-45; 0047; 0050; 0053; 0066; 0075-77] …a logical control unit coupled to the counter array configured to determine a first distance in a first TOF mode, wherein N is a positive integer [0039-45; 0047; 0050; 0053; 0066; 0075-77] and N is equal to or greater than 4 [0039-45; 0047; 0050; 0053; 0066; 0075-77]. Draden does not explicitly teach – but Delic does teach a first digital control array comprising N corresponding edge detectors [0094; 0102]; coupled to the N corresponding edge detectors of the first digital control array [0094; 0102]. Delic also teaches a detector array comprising a plurality of single-photon avalanche detectors (SPADs) [0025-29; 0042-44; 0071-74; 0076-78; 0080; 0083; 0088; 0095; 0102; 0106-7; 0111; 0138 ; 0141; 0145; 0150-3; 0160]; a counter array comprising N counters [0025-29; 0042-44; 0071-74; 0076-78; 0080; 0083; 0088; 0095; 0102; 0106-7; 0111; 0138 ; 0141; 0145; 0150-3; 0160] …a logical control unit coupled to the counter array configured to determine a first distance in a first TOF mode [0025-29; 0042-44; 0071-74; 0076-78; 0080; 0083; 0088; 0095; 0102; 0106-7; 0111; 0138 ; 0141; 0145; 0150-3; 0160]. It would have been obvious to modify the system and method of Drader to include using a logical control unit to determine a second distance in a second mode and N counters in order to improve precision, accuracy, and validate any distance estimates from the first mode.
Regarding Claim 2, Draden does not explicitly teach – but Delic does teach wherein the logical control unit is further configured to compare a time with a predetermined number, wherein in response to the value of the time that is greater than the predetermined number, the logical control unit is configured to enable inputs to the second digital control unit and disable inputs to the first digital control unit so as to switch from the first TOF mode to the second TOF mode, wherein the time is determined as a time difference between a first and a second counters in the counter array [0025-29; 0042-44; 0071-74; 0076-78; 0080; 0083; 0088; 0095; 0102; 0106-7; 0111; 0138 ; 0141; 0145; 0150-3; 0160]. It would have been obvious to modify the system and method of Draden to include time comparisons in order to improve precision, accuracy, and validate any distance estimates from the first mode. 
Regarding Claim 3, Draden also teaches wherein the predetermined number is a reference time [0017; 0042; 0044; 0048]. Delic also teaches this limitation in [0007; 0071; 0078; 0086; 0095].
Regarding Claim 18, Draden does not explicitly teach – but Delic does teach a second digital control array, comprising N digital switches, wherein the second digital control array is coupled between the detector array and the logical control unit, wherein the second digital control array is to determine a second distance in a second TOF mode [0025-29; 0042-44; 0071-74; 0076-78; 0080; 0083; 0088; 0095; 0102; 0106-7; 0111; 0138 ; 0141; 0145; 0150-3; 0160]. It would have been obvious to modify the system and method of Draden to include a second digital control array, N digital switches and a second TOF mode in order to improve precision, accuracy, and validate any distance estimates from the first mode.
Regarding Claims 4-5, 11-12, and 19, Draden does not explicitly teach – but Delic does teach wherein the first digital control array comprises at least two digital switches (an inverter, a latch, and an AND gate) [0025-29; 0042-44; 0071-74; 0076-78; 0080; 0083; 0088; 0095; 0102; 0106-7; 0111; 0138 ; 0141; 0145; 0150-3; 0160]. It would have been obvious to modify the system and method of Draden to include digital switches comprising gates in order to improve precision, accuracy, and validate any distance estimates from the first mode.
Regarding Claims 6 and 13, Draden does not explicitly teach – but Delic does teach wherein the second digital control array comprises at least two edge detectors [0094; 0102]. It would have been obvious to modify the system and method of Draden to include edge detectors in order to improve precision, accuracy, and validate any distance estimates from the first mode.
Regarding Claims 7, 14, and 20, Draden does not explicitly teach – but Delic does teach wherein the first TOF mode is a direct TOF mode and the second TOF mode is an indirect TOF mode [000708; 0078; 0110]. It would have been obvious to modify the system and method of Draden to include direct TOF mode and the second TOF mode is an indirect TOF mode in order to conserve power while working to improve precision, accuracy, and validate any distance estimates from the first mode. 
Regarding Claims 8, 15 and 17, Draden does not explicitly teach – but Delic does teach wherein the (N) counter array comprises at least two counters, and wherein each of the at least two counters comprises a plurality of D-flip-flop circuits [0007-8; 0025-6; 0042; 0066; 0078; 0107; 0111; 0138; 0140-1; 0150; 0152]. It would have been obvious to modify the system and method of Draden to include flip-flop counters in order to conserve power while working to improve precision, accuracy, and validate any distance estimates from the first mode by switching quickly between modes. 
Regarding Claim 9, Draden also teaches wherein the at least one reflected light pulse is emitted from a light source, wherein the light source is configured to emit at least one light pulse to the target so as to generated the at least one reflected light pulse [0039-45; 0047; 0050; 0053; 0066; 0075-77]. Delic also teaches this limitation in [0025-29; 0042-44; 0071-74; 0076-78; 0080; 0083; 0088; 0095; 0102; 0106-7; 0111; 0138 ; 0141].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553. The examiner can normally be reached M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645